Exhibit 14 UNITED WESTERN BANCORP, INC. CODE OF BUSINESS CONDUCT AND ETHICS Introduction United Western Bancorp, Inc.’s (the “Company”) reputation for honesty and integrity is the sum of the personal reputations of our directors, officers and employees.It is the Company’s policy to conduct its business in accordance with the highest ethical standards of the financial industry and to comply with all laws regulating the conduct of the Company and its employees. To protect this reputation and to promote compliance with laws, rules and regulations, this Code of Business Conduct and Ethics (“Code of Conduct” or “Code”) has been adopted by the Board of Directors. Every director, officer, and employee is obligated to be familiar with and understand and comply with this Code of Conduct. This Code of Conduct is only one aspect of our commitment. You must also be familiar with and comply with all other policies contained in the Company’s Employee Handbook and all the written policies for the United Western Bancorp affiliate company that employs you. This Code sets out the basic standards of ethics and conduct to which all of our directors, officers and employees are held. These standards are designed to deter wrongdoing and to promote honest and ethical conduct, but will not cover all situations. If a law conflicts with a policy in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with the Code. If you have any doubts whatsoever as to the propriety of a particular situation, you should submit it in writing to the Company’s Chief Operating Officer, who will review the situation and take appropriate action in keeping with this Code, the Company’s other corporate policies and the applicable law. If your concern relates to that individual, you should submit your concern, in writing, to the Chief Executive Officer of the Company. The mailing address of each of those individuals is included at the end of this Code. Those who violate the standards set out in this Code will be subject to disciplinary action. 1.
